Citation Nr: 1735170	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  09-22 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right shoulder condition.

2.  Entitlement to service connection for a cervical spine condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and D. L. 


ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1985 to April 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal     from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In September 2013, the Veteran testified at a hearing before an RO Decision Review Officer (DRO).  In February 2015, he testified at a Video Conference hearing before the undersigned Veterans' Law Judge.  Transcripts of both hearings are of record.

These matters were before the Board in May 2015 and March 2016, when they were remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets the additional delay, but finds that further development is necessary prior to appellate review.

The March 2016 remand directed that the RO obtain the documents from VistA Imaging referenced in the December 2015, November 2015, March 2014, and February 2014 VA treatment records, and asked that the documents be placed in viewable form in the electronic claims file.  In February 2017 the RO uploaded a screenshot list of VistA Imaging records and a corresponding report of information indicated that there were not VistA Imaging records dated in December 2015, November 2015, March 2014, and February 2014.  However, the remand did not request records for these dates; it requested that the VistA Imaging records that were referenced in the December 2015, November 2015, March 2014, and February 2014 VA treatment records be uploaded in viewable form.  The December 2, 2015 treatment record referenced an August 28, 2015 non-VA medical record, the November 16, 2015 VA treatment record referenced a November 4, 2015 non-VA medical record, and the February 11, 2014 and March 7, 2014 VA treatment records referenced an unidentified November 11, 2013 record.  The February 2017 screen shot confirms that non-VA medical records from November 4, 2015 and August 28, 2015 were scanned into VistA Imaging.  Accordingly, on remand the August 28, 2015, November 16, 2015, and November 4, 2015 VistA Imaging records that were referenced in the December 2015, November 2015, March 2014, and February 2014 VA treatment records must be associated with the claims file in viewable format. 

The March 2016 remand requested an addendum opinion that addressed the significance of the Veteran's positive rotator cuff condition testing documented during the December 2013 VA examination.  An addendum opinion was obtained in December 2016.  The physician noted that the Veteran was discharged from active service in April 1991 and thereafter worked as a fiberglass parts and cabinet inspector and caregiver.  The physician noted that the Veteran was involved in a motor vehicle accident (MVA) during service, but his only residual was right knee pain.  On that basis the physician opined that since there is no documentation in the available records to support any continuity of complaints, diagnoses, or treatment for any shoulder or neck conditions from the time of the Veteran's in-service MVA in 1987 until his onset of chronic neck pain in 2003, it would be less likely than not that any current neck or shoulder condition is related to his military service to include the 1987 MVA.  In so opining, the clinician did not, as directed in the previous remands, address the significance of the December 2013 positive rotator cuff condition testing.  Nor did the examiner addresses the lay evidence from the Veteran regarding his shoulder symptomatology or the conclusory, but positive, nexus opinions of record.  In light of the above, an addendum opinion is warranted. 

The Board notes that the clinician also rendered a negative opinion regarding the Veteran's cervical spine condition.  Contrary to the clinician's assertion that there was no evidence of neck symptomatology prior to 2003, a treatment record from Forme Medical and Rehab Center dated October 7, 1997 noted that the Veteran reported neck problems, including stiffness and decreased cervical spine motion.    In light of the above, an addendum opinion addressing the Veteran's cervical spine claim is also warranted.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records dating since March 7, 2016.  In addition, obtain the August 28, 2015 non-VA medical record, November 4, 2015 non-VA medical record, and November 11, 2013 record that were scanned into VistA Imaging and referenced in the December 2015, November 2015, March 2014, and February 2014 VA treatment records and place them in viewable form in     the electronic claims file.  If requested records are not available, the claims file should be annotated to reflect such and the Veteran notified of such.

2.  Ask the Veteran to provide a completed release form with the names and addresses of any non-VA medical care providers who have treated his right shoulder or neck conditions.  After securing any necessary releases, the AOJ should request any relevant records identified.  If  any requested records are unavailable, the Veteran should be notified of such.

3.  Send the claims file to a VA physician, other than      the one who authored the December 2016 addendum,       to obtain addendum opinions regarding the Veteran's   right shoulder and neck claims.  If a new examination is deemed necessary to respond to the questions posed, one should be scheduled.  Following review of the claims file, the physician should state:

a.  Whether any right shoulder condition identified during the course of the claim (since March 2008) is at least as likely as not (a 50 percent probability or greater) related to the Veteran's head-on MVA during service. 

In rendering the above requested opinion, the physician must comment on the significance of the positive rotator cuff condition testing documented during the December 2013 VA examination.  

b.  Whether any cervical spine condition identified during the course of the claim (since March 2008) is at least as likely as not (a 50 percent probability or greater) related to the Veteran's head-on MVA during service. 

In rendering the above requested opinions, the examiner should address the Veteran's assertion of intermittent shoulder and neck problems since his in-service head-on MVA, as well as the March 2008 and February 2009 statements from Dr. Kwatra and the March 2015 statement from a VA physician indicating that the Veteran's right shoulder and neck conditions were   related to his in-service MVA. 

4.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United    States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




